DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 09/08/2022. Claim(s) 1, 5, 12, 16, 19 & 20 are currently amended. Claim(s) 4 is cancelled. Claim(s) 1, 3-20 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment(s) to claims on 09/08/2022 to remedy the rejection(s). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 19 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 5, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0145024 A1) and further in view of Shaashua et al. (US 2015/0019710 A1). 
Re Claim 1, 16, 19 & 20, Cao teaches a context extension apparatus for context extension, the context extension apparatus comprising: 
a memory; and (Cao; FIG. 1, 10; ¶ [0107]-[0108]; Memory.) 
at least one processor electrically connected to the memory, wherein the memory stores one or more instructions which, when executed by the at least one processor, (Cao; FIG. 1, 10; ¶ [0081]-[0084], [0107]-[0108]; A processor electrically connected to memory, stores instructions.) 
cause the at least one processor to: (Cao; FIG. 1, 10; ¶ [0081]-[0084], [0107]-[0108]; A processor configured to.) 
receive context information from a context information generation apparatus, based on the received context information, (Cao; FIG. 1, 10; ¶ [0020]-[0031]; The receiving of context related information.)
determine one or more context extension trigger events to be monitored, wherein the one or more context extension trigger events are events occurring by behaviors of a user, (Cao; FIG. 1-3; ¶ [0029], [0040]-[0053]; The monitoring of context related triggers related to the behavior of a device.) 
receive information about a context extension trigger event from an apparatus in which the one or more context extension trigger events occurred, (Cao; FIG. 1; ¶ [0020]-[0031], [0040]-[0051]; Context information related to a trigger and associated device.) 
determine a context extension action based on the received information about the context extension trigger event and the received context information, (Cao; FIG. 1; ¶ [0020]-[0051]; Determining actions based on context.) 
Cao does not explicitly suggest determine an Internet of Things (IoT) device that is to perform the context extension action from among the context information generation apparatus and the apparatus in which the one or more context extension trigger events occurred, and transmit information about the context extension action to the determined IoT device to allow performance of the determined context extension action by the determined IoT device, and wherein the context extension action comprises an action predicted or recommended for the user to take next according to the occurred context extension trigger event and the received context information.  
However, in analogous art, Shaashua teaches  determine an Internet of Things (IoT) device that is to perform the context extension action from among the context information generation apparatus and the apparatus in which the one or more context extension trigger events occurred, and (Shaashua; FIG. 1-11; ¶ [0029], [0034]-[0036], [0075], [0078]-[0084]; The embodiment(s) describe comparable methodology that includes IoT devices that perform actions based on context related information and triggers.) 
transmit information about the context extension action to the determined IoT device to allow performance of the determined context extension action by the determined IoT device, and (Shaashua; FIG. 1-11; ¶ [0029], [0062]-[0084]; The sending of information/data about actions to the IoT that is allowed to perform said action.) 
wherein the context extension action comprises an action predicted or recommended for the user to take next according to the occurred context extension trigger event and the received context information. (Shaashua; FIG. 1-11; ¶ [0062]-[0084], [0125]-[0139]; The recommendation of an action in a IoT device, based on context and triggers.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao in view of Shaashua to determine actions for the reasons of determining recommendation for actions based on context information of IoT devices. (Shaashua Abstract & ¶ [0063]) 

Re Claim 2, Cao-Shaashua discloses the context extension apparatus of claim 1, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to receive the context information from the context information generation apparatus other than a device in which the context extension trigger event occurred. (Cao; FIG. 1-8; ¶ [0020]-[0024]; Collecting context information from a plurality of devices.) 

Re Claim 5, Cao-Shaashua discloses the context extension apparatus of claim 1, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to:
transmit the information about the context extension action to both of the context information generation apparatus and the apparatus in which the one or more context extension trigger events occurred. (Shaashua; FIG. 1-11; ¶ [0029], [0062]-[0084]; The sending of information/data about actions to the IoT that is allowed to perform said action.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao in view of Shaashua to determine actions for the reasons of determining recommendation for actions based on context information of IoT devices. (Shaashua Abstract & ¶ [0063] 

Re Claim 9, Cao-Shaashua discloses the context extension apparatus of claim 1, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to receive the context information broadcast by the context information generation apparatus. (Cao; FIG. 1; ¶ [0020]-[0031]; Receiving context information.

Re Claim 10, Cao-Shaashua discloses the context extension apparatus of claim 1, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to receive the context information by receiving, via short-range communication, context information transmitted from devices positioned nearby. (Cao; FIG. 1; ¶ [0054]; Short range communication in a wireless network.) 

Claim(s) 3, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0145024 A1), in view of Shaashua et al. (US 2015/0019710 A1) and further in view of CHATANI et al. (US 2017/0238144 A1).
Re Claim 3, Cao-Shaashua discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to: receive pieces of context information from a plurality of context information generation apparatuses, respectively, and based on a relationship between the pieces of context information received from the plurality of context information generation apparatuses, determine the context extension action.  
However, in analogous art, CHATANI teaches receive pieces of context information from a plurality of context information generation apparatuses, respectively, and (CHATANI; FIG. 1; ¶ [0035]- [0045]; The embodiment(s) detail a system that determines a plurality of IoT devices that are to perform a linked context operation.)
based on a relationship between the pieces of context information received from the plurality of context information generation apparatuses, determine the context extension action. (CHATANI; FIG. 1; ¶ [0032]- [0045], [0110]- [0116]; The linked devices share context information and actions. The system determines an action based on the user interaction.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of CHATANI to determine actions for the reasons of processing context information to improve data detection and behavior. (CHATANI Abstract) 

Re Claim 17, Cao-Shaashua discloses the context information generation apparatus of claim 16, yet does not explicitly suggest wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to transmit the context information to the context extension apparatus by broadcasting the context information to nearby Internet of Things (IoT) devices via short-range communication.
However, in analogous art, CHATANI teaches the context information generation apparatus of claim 16, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to transmit the generated context information to the context extension apparatus by broadcasting the context information to nearby Internet of Things (IoT) devices via short-range communication. (CHATANI; FIG. 1-3; ¶ [0060]- [0062]; The embodiment(s) detail the transmission of context information via radio waves to devices located in range.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of CHATANI to determine actions for the reasons of processing context information to improve data detection and behavior. (CHATANI Abstract) 

Re Claim 18, Cao-Shaashua-CHATANI discloses the context information generation apparatus of claim 17, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to repetitively broadcast the context information to the nearby IoT devices. (CHATANI; FIG. 1-3; ¶ [0060]- [0062]; The embodiment(s) detail the transmission of context information via radio waves to devices located in range.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of CHATANI to determine actions for the reasons of processing context information to improve data detection and behavior. (CHATANI Abstract) 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0145024 A1), in view of Shaashua et al. (US 2015/0019710 A1)  and further in view of Kalliokulju (WO 2012/022021 A1).
Re Claim 6, Cao-Shaashua discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the one or more instructions, when executed by the at least one processor, is further cause the at least one processor to: receive use history information of a device other than the context information generation apparatus, and determine the context extension action based on a relationship between the context information and the use history information.  
However, in analogous art, Kalliokulju teaches wherein the one or more instructions, when executed by the at least one processor, is further cause the at least one processor to: 
receive use history information of a device other than the context information generation apparatus, and (Kalliokulju; FIG. 1-7; ¶ [0002]- [0007], [0029]- [0030], [0044]- [0045]; The embodiment(s) detail context information and history information of various devices.)
determine the context extension action based on a relationship between the context information and the use history information. (Kalliokulju; FIG. 1-7; ¶ [0002]- [0007], [0029]- [0030], [0044]- [0045]; The system determines the context action based on the association with the context information and the history.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of Kalliokulju to include device history for the reasons of determine actions based on a device history. (Kalliokulju ¶ [0002]- [0007]) 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0145024 A1), in view of Shaashua et al. (US 2015/0019710 A1)   and further in view of KEENEY et al. (US 2017/0250868 A1). 
Re Claim 7, Cao-Shaashua discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to determine the context extension action based on matching information among context information, context extension trigger events, and context extension actions stored in a database.  
However, in analogous art, KEENEY teaches wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to determine the context extension action based on matching information among context information, context extension trigger events, and context extension actions stored in a database. (KEENEY; FIG. 1; ¶ [0102]- [0121]; The embodiment(s) detail methodology similar in concept and scope to the stated claim limitations, that detail matching context information, triggers and actions.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of KEENEY to match context information for the reasons of provided a network management using an adaptability policy that involves context related data. (KEENEY Summary) 

Re Claim 8, Cao-Shaashua-KEENEY discloses the context extension apparatus of claim 7, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to update the database based on the context information received from the context information generation apparatus, the occurred context extension trigger event, and an actually performed action. (Keeney; FIG. 1-10; ¶ [0091], [0105]- [0110]; The embodiment(s) detail the updating of context related information stored in memory in an associated database.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of KEENEY to match context information for the reasons of provided a network management using an adaptability policy that involves context related data. (KEENEY Summary) 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0145024 A1), in view of Shaashua et al. (US 2015/0019710 A1) and further in view of WOUHAYBI et al. (US 2016/0055571 A1). 
Re Claim 11, Cao-Shaashua discloses context extension apparatus of claim 1, yet does not explicitly suggest wherein the context information generation apparatus is not registered to a same user as a device in which the context extension trigger event has occurred.   
However, in analogous art, WOUHAYBI teaches wherein the context information generation apparatus is not registered to a same user as a device in which the context extension trigger event has occurred. (WOUHAYBI; FIG. 1-13; ¶ [0061]- [0063], [0080]- [0090]; The cited embodiment(s) detail a procedure similar in concept and scope to the stated claim limitations, that details the collection of context data from various users.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of WOUHAYBI to collect contextual data from different users for the reasons of sharing contextual data among a plurality of users based on various relationships. (WOUHAYBI Summary). 

Re Claim 12, Cao-Shaashua discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the IoT device that is to perform the context extension action is not registered to a same user as the context information generation apparatus.  
However, in analogous art, WOUHAYBI teaches context extension apparatus of claim 4, wherein the IoT device that is to perform the context extension action is not registered to a same user as the context information generation apparatus. (WOUHAYBI; FIG. 1-13; ¶ [0061]- [0063], [0080]- [0090]; The cited embodiment(s) detail a procedure similar in concept and scope to the stated claim limitations, that details the collection of context data from various users.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of WOUHAYBI to collect contextual data from different users for the reasons of sharing contextual data among a plurality of users based on various relationships. (WOUHAYBI Summary). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0145024 A1), in view of Shaashua et al. (US 2015/0019710 A1) and further in view of Tewari et al. (US 2012/0324434 A1). 
Re Claim 13, Cao-Shaashua discloses the context extension apparatus of claim 1, wherein an application related to the context information differs from an application related to the context extension action.  
However, in analogous art, Tewari teaches wherein an application related to the context information differs from an application related to the context extension action. (Tewari; FIG. 1-2; ¶ [0011]- [0023], [0028]; The embodiment(s) detail the collection of context data from various applications and associated actions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of Tewari to collect context data from multiple applications for the reasons of employing an application management system to collect contextual information from various applications. (Tewari Abstract) 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0145024 A1), in view of Shaashua et al. (US 2015/0019710 A1) and further in view of Mahaffey et al. (US 2015/0163121 A1).
Re Claim 14, Cao-Shaashua discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to determine the context extension action based on a time difference between a time point related to the context information and a time point related to the occurred context extension trigger event
However, in analogous art, Mahaffey teaches wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to determine the context extension action based on a time difference between a time point related to the context information and a time point related to the occurred context extension trigger event. (Mahaffey; FIG. 1; Summary, ¶ [0055]- [0059], [0086]- [0096], [0103]- [0108]; The cited embodiment(s) of Mahaffey discloses the collecting of states of IoT devices as it relates to changing time, actions, operations and context information. The cited embodiment(s) is similar in scope to the stated claim limitations.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of Mahaffey to collect contextual data for the reasons of creating a system that allows for the collection of data from various applications and programs. (Mahaffey Abstract) 

Re Claim 15, Cao-Shaashua discloses the context extension apparatus of claim 1, yet does not explicitly suggest wherein the one or more instructions, when executed by the at least one processor, further configured cause the at least one processor to determine the context extension action when a time difference between an occurrence time point of a state occurred at a last among one or more states related to the context information and an occurrence time point of an initially occurred operation among one or more operations related to the occurred context extension trigger event is within a predetermined value.  
However, in analogous art, Mahaffey teaches wherein the one or more instructions, when executed by the at least one processor, 
further configured cause the at least one processor to determine the context extension action when a time difference between an occurrence time point of a state occurred at a last among one or more states related to the context information and an occurrence time point of an initially occurred operation among one or more operations related to the occurred context extension trigger event is within a predetermined value. (Mahaffey; FIG. 1; Summary, ¶ [0055]- [0059], [0086]- [0096]; The cited embodiment(s) of Mahaffey discloses the collecting of states of IoT devices as it relates to changing time, operations and context information. The cited embodiment(s) is similar in scope to the stated claim limitations.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao-Shaashua in view of Mahaffey to collect contextual data for the reasons of creating a system that allows for the collection of data from various applications and programs. (Mahaffey Abstract) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443